Name: Commission Regulation (EC) NoÃ 1246/2006 of 17 August 2006 amending Regulation (EC) NoÃ 1213/2006 fixing the export refunds on white and raw sugar exported without further processing
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 18.8.2006 EN Official Journal of the European Union L 226/14 COMMISSION REGULATION (EC) No 1246/2006 of 17 August 2006 amending Regulation (EC) No 1213/2006 fixing the export refunds on white and raw sugar exported without further processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the market in the sugar sector (1), and in particular the fourth subparagraph of Article 33(2) thereof, Whereas: (1) Export refunds on products listed in Article 1(1)(b) of Regulation (EC) No 318/2006 were fixed from 11 August 2006 by Commission Regulation (EC) No 1213/2006 (2). (2) In the light of additional information available to the Commission, related in particular to the change in the relation between prices in the internal and world market, it is necessary to adjust export refunds currently applying. (3) Regulation (EC) No 1213/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1213/2006 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 18 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 220, 11.8.2006, p. 3. ANNEX Export refunds on white and raw sugar exported without further processing applicable from 18 August 2006 (1) Product code Destination Unit of measurement Amount of refund 1701 11 90 9100 S00 EUR/100 kg 28,48 (2) 1701 11 90 9910 S00 EUR/100 kg 28,48 (2) 1701 12 90 9100 S00 EUR/100 kg 28,48 (2) 1701 12 90 9910 S00 EUR/100 kg 28,48 (2) 1701 91 00 9000 S00 EUR/1 % sucrose Ã  100 kg of net product 0,3096 1701 99 10 9100 S00 EUR/100 kg 30,96 1701 99 10 9910 S00 EUR/100 kg 30,96 1701 99 10 9950 S00 EUR/100 kg 30,96 1701 99 90 9100 S00 EUR/1 % sucrose Ã  100 kg of net product 0,3096 NB: The destinations are defined as follows: S00 : all destinations except Albania, Croatia, Bosnia and Herzegovina, Bulgaria, Romania, Serbia, Montenegro, Kosovo, the former Yugoslav Republic of Macedonia. (1) The amounts set out in this Annex are not applicable with effect from 1 February 2005 pursuant to Council Decision 2005/45/EC of 22 December 2004 concerning the conclusion and application of the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 as regards the provisions applicable to processed agricultural products (OJ L 23, 26.1.2005, p. 17). (2) This amount is applicable to raw sugar with a yield of 92 %. Where the yield for exported raw sugar differs from 92 % the refund amount applicable shall be multiplied, for each exporting operation concerned, by a conversion factor obtained by dividing by 92 the yield of the raw sugar exported, calculated in accordance with paragraph 3 of Point III of the Annex I of Regulation (EC) 318/2006.